Exhibit 10.21

May 2017

 

 

RESTRICTED STOCK UNIT AGREEMENT

for

Non-Employee Directors

 

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant Date,
by and between the Grantee and Hexcel Corporation (the "Company").

 

W I T N E S S E T H:

 

 

WHEREAS, the Company has adopted the Hexcel Corporation 2013 Incentive Stock
Plan (the "Plan"); and

 

WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is desirable and in the best interests of the Company to grant to the Grantee
restricted stock units (“RSUs”) as an incentive for the Grantee to advance the
interests of the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Notice of Grant; Incorporation of Plan.  Pursuant to the Plan and subject to
the terms and conditions set forth herein and therein, the Company hereby grants
to the Grantee the number of RSUs indicated on the Notice of Grant attached
hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  Unless otherwise provided herein, capitalized terms used herein and set
forth in such Notice of Grant shall have the meanings ascribed to them in the
Notice of Grant and capitalized terms used herein and set forth in the Plan
shall have the meanings ascribed to them in the Plan. The Plan is incorporated
by reference and made a part of this Agreement, and this Agreement shall be
subject to the terms of the Plan, as the Plan may be amended from time to time.
The RSUs granted herein constitute an Award within the meaning of the Plan.

 

2.Terms of Restricted Stock Units.  The grant of RSUs provided in Section 1
hereof shall be subject to the following terms, conditions and restrictions:

 

(a)No Ownership.Each RSU and each Additional Restricted Unit (as defined below,
collectively “Restricted Units”) shall convert into one share of the Company’s
common stock, $.01 par value per share (the “Common Stock”).  The Grantee shall
not possess any incidents of ownership (including, without limitation, dividend
and voting rights) in shares of the Common Stock in respect of the RSUs and the
Restricted Units until such RSUs and Additional Restricted Units have vested and
been distributed to the Grantee in the form of shares of Common Stock.  The
Grantee shall be entitled to dividend equivalents in an amount equal to the
value of any cash or stock dividends paid by the Company on one share of Common
Stock, for each RSU and each Additional Restricted Unit outstanding under this
Agreement on a dividend record date. In the case of cash dividends, the Company
shall credit the Grantee, on each dividend payment date, an additional number of
RSUs (“Additional Restricted Units”) equal to (i) divided by (ii), where (i)
equals the total number of unvested Restricted Units subject to this Agreement
on such date multiplied by the dollar amount of the cash dividend paid per share
of Common Stock on such date, and (ii) equals the Fair Market Value of a share
of Common

 

--------------------------------------------------------------------------------

 

Stock on such date. If a dividend is paid to holders of Common Stock in shares,
the Company shall credit the Grantee, on each dividend payment date, Additional
Restricted Units equal to the total number of unvested Restricted Units subject
to this Agreement on such date multiplied by the share dividend paid per share
of Common Stock on such date.  If fractions of a share would result from the
calculation of any Additional Restricted Units payable to the Grantee, the
amount of Additional Restricted Units shall be rounded down to the nearest whole
number of shares.  Additional Restricted Units are subject to the same
restrictions, including but not limited to vesting, transferability, forfeiture
and payment restrictions that apply to the underlying RSUs to which they relate.

 

(b)Transfer of Restricted Units.Except as provided in this Section 2(b), the
Restricted Units and any interest therein may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution and subject to the conditions set forth in
the Plan and this Agreement. Any attempt to transfer Restricted Units in
contravention of this Section is void ab initio. Restricted Units shall not be
subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer Restricted Units to
members of his or her immediate family (i.e., children, grandchildren or
spouse), trusts for the benefit of such family members, and partnerships or
other entities whose only partners or equity owners are such family members;
provided, however, that no consideration can be paid for the transfer of the
Restricted Units and the transferee of the Restricted Units must agree to be
subject to all conditions applicable to the Restricted Units (including all of
the terms and conditions of this Agreement) prior to transfer.

 

(c)Vesting and Conversion of Restricted Units.  Subject to Sections 2(d) and
2(e), the Restricted Units shall vest daily in proportion to the time elapsed
between the Grant Date and the first anniversary of the Grant Date (the
“Specified Date”), and shall be converted into an equivalent number of shares of
Common Stock that will be immediately distributed to the Grantee within 30 days
following (x) the Specified Date or (y) if properly and timely elected by the
Grantee in accordance with the terms and conditions determined by the Committee
from time to time, the date of the Grantee’s separation from service with the
Company.

 

 

(d) Separation from Service.  

 

 



(i) If the Grantee separates from service with the Company prior to the
Specified Date for any reason other than death, disability or Cause, then (A)
all Restricted Units that have vested on or prior to the date the Grantee
separated from service with the Company shall be converted into an equivalent
number of shares of Common Stock and distributed to the Grantee within 30 days
of the date of such separation from service, and (B) the Grantee shall forfeit
all Restricted Units which have not yet become vested as of the date the Grantee
separated from service with the Company.

 

 



(ii)In the event the Grantee separates from service with the Company because of
the Grantee’s death or disability, all Restricted Units shall vest, be converted
into an equivalent number of shares of Common Stock and

- 2 -

--------------------------------------------------------------------------------

 

 

be distributed to the Grantee within 30 days of the date of such separation from
service.

 

 



(iii)In the event the Grantee separates from service with the Company for Cause,
then the Grantee shall forfeit all Restricted Units, whether or not vested.

 

 



(iv) “Separation from service” (and variations thereof) shall, for all purposes
of this Agreement, have the meaning given in Section 1.409A-1(h) of the Treasury
Regulations (or any successor provision).

 

(e)Change of Control.  In the event of a Change in Control (as defined below) or
of the termination of this Agreement within twelve months of a complete
liquidation or dissolution of the Company that is taxed under Section 331 of the
Code, all Restricted Units shall immediately vest, and shall be converted into
shares of Common Stock and be distributed to the Grantee within 30 days of the
date of the Change in Control or, in the event of a complete liquidation or
dissolution of the Company, as soon as administratively practicable after such
liquidation or dissolution.  

 

(f)Specified Employee.  Notwithstanding anything in sections 2(c) or 2(d) to the
contrary, if after the Date of Grant the Grantee subsequently becomes an
employee of the Company and is a “specified employee” within the meaning of
Treasury Regulation 1.409A-1(i) as of the date of his or her separation from
service with the Company, then no Restricted Units convertible on account of the
Grantee’s separation from service shall be converted into shares of Common Stock
or distributed to the Grantee until the earlier of (i) the date which is six
months after the date of the Grantee’s separation from service and (ii) the date
of the Grantee’s death.

 

3.Taxes.  The Grantee shall pay to the Company promptly upon request any taxes
the Company reasonably determines it is required to withhold under applicable
tax laws with respect to the Restricted Units.  Such payment shall be made as
provided in Section VIII(f) of the Plan.

 

4.No Right to Continued Service as Director.  Nothing contained herein shall be
deemed to confer upon the Grantee any right to continue to serve as a member of
the Board.

 

5.Miscellaneous

 

 

(a)

Governing Law/Jurisdiction/Resolution of Disputes.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before a single arbitrator, to be held in the state of Connecticut,
USA in accordance with the commercial rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator
shall be final and subject to appeal only to the extent permitted by law. Each
party shall bear such party's own expenses incurred in connection with any
arbitration; provided, however, that the cost of the arbitration, including
without

- 3 -

--------------------------------------------------------------------------------

 

 

limitation, reasonable attorneys' fees of the Grantee, shall be borne by the
Company in the event the Grantee is the prevailing party in the arbitration.
Anything to the contrary notwithstanding, each party hereto has the right to
proceed with a court action for injunctive relief or relief from violations of
law not within the jurisdiction of an arbitrator.  If any costs of the
arbitration borne by the Company in accordance herewith would constitute
compensation to the Grantee for United States federal income tax purposes, then
the amount of any such costs reimbursed to the Grantee in one taxable year shall
not affect the amount of such costs reimbursable to the Grantee in any other
taxable year, the Grantee’s right to reimbursement of any such costs shall not
be subject to liquidation or exchange for any other benefit, and the
reimbursement of any such costs incurred by the Grantee shall be made as soon as
administratively practicable, but in any event within ten (10) days, after the
date the Grantee is determined to be the prevailing party in the
arbitration.  The Grantee shall be responsible for submitting claims for
reimbursement in a timely manner to enable payment within the timeframe provided
herein.

 

 

(b)

Notices.  Any notice required or permitted under this Agreement shall be deemed
given when delivered personally, or when mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee's records
with the Company, or such other address as the Grantee may designate in writing
to the Company, or to the Company, Attention:  Corporate Secretary, or such
other address as the Company may designate in writing to the Grantee.

 

 

(c)

Failure to Enforce Not a Waiver.  The failure of either party hereto to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

 

(d)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which together shall represent one and
the same agreement.

 

 

(e)

Modifications; Entire Agreement; Headings.  Subject to Section 6(b), any
amendment to this Agreement must be in writing and, in the case of any amendment
that adversely affects the Grantee’s rights hereunder, such writing must be
executed by the Grantee.  This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  This
Agreement inures to the benefit of, and is binding upon, the Company and its
successors-in-interest and its assigns, and the Grantee, the Grantee’s heirs,
executors, administrators and legal representatives.  The section headings
herein are intended for reference only and shall not affect the interpretation
hereof.

 

 

(f)

Severability.  The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

6.Section 409A.

- 4 -

--------------------------------------------------------------------------------

 

 

(a)

It is intended that this Agreement comply in all respects with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended and the
applicable Treasury Regulations and other generally applicable guidance issued
thereunder (collectively, the “Applicable Regulations”), and this Agreement
shall be interpreted for all purposes in accordance with this intent.

 

(b)

Notwithstanding any term or provision of this Agreement (including any term or
provision of the Plan incorporated herein by reference), the parties hereto
agree that, from time to time, the Company may, without prior notice to or
consent of the Grantee, amend this Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or
advisable to prevent the premature inclusion in the Grantee’s gross income
pursuant to the Applicable Regulations of any compensation intended to be
deferred hereunder. The Company shall notify the Grantee as soon as reasonably
practicable of any such amendment affecting the Grantee.

 

(c)

In the event that the amounts payable under this Agreement are subject to any
taxes, penalties or interest under the Applicable Regulations, the Grantee shall
be solely liable for the payment of any such taxes, penalties or interest.

 

(d)

Except as otherwise specifically provided herein, the time for distribution of
the Restricted Units as provided in Section 2 shall not be accelerated or
delayed for any reason, unless to the extent necessary to comply with or
permitted under the Applicable Regulations.  Further, for the avoidance of
doubt, the Grantee shall not have the right to designate the taxable year in
which the Restricted Units shall convert into an equivalent number of shares of
Common Stock and be delivered to the Grantee.

 

7.Definitions.For purposes of this Agreement:  

 

 

(I)

“Affiliate” of any Person shall mean any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.  The term “Control” shall have
the meaning specified in Rule 12b-2 under the Exchange Act.

 

 

(II)

“Beneficial Owner” (and variants thereof) shall have the meaning given in Rule
13d-3 promulgated under the Exchange Act and, only to the extent such meaning is
more restrictive than the meaning given in Rule 13d-3, the meaning determined in
accordance with Section 318(a) of the Code.

 

 

(III)

A director will be deemed to separate from service with the Company for “Cause”
if such separation is due to his fraud, dishonesty or intentional
misrepresentation in connection with his duties as a Director or his
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any Subsidiary.

 

(IV) "Change in Control" shall mean any of the following events:

 

- 5 -

--------------------------------------------------------------------------------

 

(1)       any Person is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of either (A) the combined fair market value of the then
outstanding stock of the Company (the “Total Fair Market Value”) or (B) the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following: (a) any acquisition by the Company
or any of its Controlled Affiliates, (b) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Controlled Affiliates, (c) any Person who becomes such a Beneficial Owner in
connection with a transaction described in the exclusion within paragraph (4)
below and (d) any acquisition of additional stock or securities by a Person who
owns more than 50% of the Total Fair Market Value or Total Voting Power of the
Company immediately prior to such acquisition; or

 

 

(2)

any Person is or becomes the Beneficial Owner, directly or Indirectly, of
securities of the Company that, together with any securities acquired directly
or indirectly by such Person within the immediately preceding twelve-consecutive
month period, represent 40% or more of the Total Voting Power of the Company;
excluding, however, any acquisition described in subclauses (a) through (d) of
subsection (1) above; or


(3)      a change in the composition of the Board such that the individuals who,
as of the effective date of this Agreement, constitute the Board (such
individuals shall be hereinafter referred to as the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
director subsequent to such effective date, whose election, or nomination for
election by the Company’s stockholders, was made or approved by a vote of at
least a majority of the Incumbent Directors (or directors whose election or
nomination for election was previously so approved) shall be considered an
Incumbent Director; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered an Incumbent Director; provided
finally, however, that, as of any time, any member of the Board who has been a
director for at least twelve consecutive months immediately prior to such time
shall be considered an Incumbent Director for purposes of this definition, other
than for the purpose of the first proviso of this definition; or

 

(4)     there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company or a sale or other disposition of
all or substantially all of the assets of the Company (“Corporate Transaction”);
excluding, however, such a Corporate

- 6 -

--------------------------------------------------------------------------------

 

Transaction (A) pursuant to which all or substantially all of the individuals
and entities who are the Beneficial Owners, respectively, of the outstanding
Common Stock of the Company and Total Voting Power immediately prior to such
Corporate Transaction will Beneficially Own, directly or indirectly, more than
50%, respectively, of the outstanding common stock and the combined voting power
of the  then outstanding common stock and the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
of the company resulting from such Corporate Transaction (including, without
limitation, a company which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction of the Outstanding Common Stock
and Total Voting Power, as the case may be, and (B) immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of the company resulting from such
Corporate Transaction (including, without limitation, a company which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries);

 

provided, however, that notwithstanding anything to the contrary in subsections
(1) through (4) above, an event which does not constitute a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any
successor provision), shall not be considered a Change in Control for purposes
of this Agreement.

 

 

(V)

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) of the Exchange Act and, only to
the extent such meaning is more restrictive than the meaning given in Section
3(a)(9) of the Exchange Act (as modified as above), the meaning determined in
accordance with Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C) of the
Treasury Regulations (or any successor provisions), as applicable.

 

 

- 7 -

--------------------------------------------------------------------------------

Exhibit 10.21

May 2017

 

 

Annex A

 

NOTICE OF GRANT

RESTRICTED STOCK UNIT AGREEMENT

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

The following member of the Board of Directors of Hexcel Corporation, a Delaware
corporation, has been granted Restricted Stock Units in accordance with the
terms of this Notice of Grant and the Restricted Stock Unit Agreement to which
this Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Restricted Stock Unit Agreement.

 

 

Grantee

 

 

 

 

Address of Grantee

 

 

 

 

Grant Date

 

 

May 4, 2017

 

Aggregate Number of RSUs

Granted

 

2,072

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Restricted Stock Unit Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Restricted Stock Unit Agreement as
of the Grant Date.

 

 

HEXCEL CORPORATION

Grantee

 

By:

 

Gail E. Lehman

Executive Vice President

 